DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (# US 2014/0092168).
Ito et al. discloses:
1. An ink jet recording method (see Abstract), comprising: 
using an ink set ([0047]) being composed of a plurality of aqueous inks and including a combination of a first ink containing a coloring material (organic pigments include polycyclic pigments such as azo lakes, azo pigments, phthalocyanine pigments, perylene pigments, perynone pigments, anthraquinone pigments, quinacridone pigments, dioxazine pigments, diketopyrrolopyrrole pigments, thioindigo pigments, isoindolinone pigments, and quinophthalone pigments; dye lakes such as basic dye lakes and acidic dye lakes; nitro pigments; nitroso pigments; aniline black; and daylight fluorescent pigments. Examples of inorganic pigments include titanium oxide, iron oxide-based pigments, and carbon black-based pigments; [0058]). and a second ink containing no coloring material (treatment liquid, [0330]; [0352]-[0363]); and 
recording an image by applying the first ink and the second ink onto a recording medium so that an area to which the first ink is applied and an area to which the second ink is applied overlap at least in part with each other ([0327]-[0364]), 
the coloring material of the first ink containing a fluorescent dye (organic pigments include polycyclic pigments such as azo lakes, azo pigments, phthalocyanine pigments, perylene pigments, perynone pigments, anthraquinone pigments, quinacridone pigments, dioxazine pigments, diketopyrrolopyrrole pigments, thioindigo pigments, isoindolinone pigments, and quinophthalone pigments; dye lakes such as basic dye lakes and acidic dye lakes; nitro pigments; nitroso pigments; aniline black; and daylight fluorescent pigments. Examples of inorganic pigments include titanium oxide, iron oxide-based pigments, and carbon black-based pigments; [0058]), 
the second ink containing a first water-soluble organic solvent (aqueous solvent; [0356]), and 
a SP value Ss of the first water-soluble organic solvent and an SP value SD of the fluorescent dye satisfying a relationship of the following formula (1): 
    PNG
    media_image1.png
    54
    293
    media_image1.png
    Greyscale

(The difference in solubility parameter (SP value) between the cleaning liquid and the photosensitive ink is .± 2 (MPa1/2; [0007]).
With respect to claim 1, the Examiner draws particular attention to the Applicant that Ito et al. does address florescent colorant, it teaches a laundry list of possible colorant; ([0058]). The format in which Ito et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Ito et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the coolant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The ink jet recording method according to claim 1, wherein the first ink contains a first resin particle dyed with the fluorescent dye, and an SP value SR of a resin forming the first resin particle and an SP value Ss of the first water-soluble organic solvent satisfy a relationship of the following formula (2): 
    PNG
    media_image2.png
    57
    228
    media_image2.png
    Greyscale

(The difference in solubility parameter (SP value) between the cleaning liquid and the photosensitive ink is .± 2 (MPa1/2; [0007])
3. The ink jet recording method according to claim 2, wherein an SP value SR of a resin forming the first resin particle and an SP value Ss of the first water-soluble organic solvent satisfy a relationship of the following formula (3): 
    PNG
    media_image3.png
    52
    223
    media_image3.png
    Greyscale

(The difference in solubility parameter (SP value) between the cleaning liquid and the photosensitive ink is .± 2 (MPa1/2; [0007]).
4. The ink jet recording method according to claim 1, wherein the second ink further contains a water-soluble resin ([0364]).
5. The ink jet recording method according to claim 1, wherein the second ink further contains a second resin particle (cationic polymer; [0355]).
6. The ink jet recording method according to claim 4, wherein a content (% by mass) of the water-soluble resin in the second ink, when expressed in mass ratio relative to a content (% by mass) of the first resin particle in the first ink, is 0.1 times or more (see Examples).
7. The ink jet recording method according to claim 5, wherein a cumulative 50% particle diameter in volume-based particle size of the second resin particle, when expressed in ratio relative to cumulative 50% particle diameter in volume-based particle size of the first resin particle, is 0.3 times or more to 2.0 times or less.
8. The ink jet recording method according to claim 2, wherein a content (% by mass) of the first water-soluble organic solvent in the second ink, when expressed in mass ratio relative to a content (% by mass) of the first resin particle in the first ink, is 1.0 time or more (see Examples).
9. The ink jet recording method according to claim 1, comprising: a first recording step of applying the first ink onto the recording medium; and a second recording step of applying the second ink onto the recording medium so that an area to which the second ink is applied overlaps at least in part with an area to which the first ink is applied ([0327]-[0367]).
10. An ink jet recording apparatus used for the ink jet recording method ([0327]-[0367]) according to claim 1, comprising 
a recording head that uses an ink set composed of a plurality of aqueous inks and including a combination of a first ink containing a coloring material (organic pigments include polycyclic pigments such as azo lakes, azo pigments, phthalocyanine pigments, perylene pigments, perynone pigments, anthraquinone pigments, quinacridone pigments, dioxazine pigments, diketopyrrolopyrrole pigments, thioindigo pigments, isoindolinone pigments, and quinophthalone pigments; dye lakes such as basic dye lakes and acidic dye lakes; nitro pigments; nitroso pigments; aniline black; and daylight fluorescent pigments. Examples of inorganic pigments include titanium oxide, iron oxide-based pigments, and carbon black-based pigments; [0058]) and a second ink containing no coloring material(treatment liquid, [0330]; [0352]-[0363]), and 
recording an image by applying the first ink and the second ink onto a recording medium so that an area to which the first ink is applied and an area to which the second ink is applied overlap at least in part with each other ([0327]-[0364]), 
the coloring material of the first ink containing a fluorescent dye(organic pigments include polycyclic pigments such as azo lakes, azo pigments, phthalocyanine pigments, perylene pigments, perynone pigments, anthraquinone pigments, quinacridone pigments, dioxazine pigments, diketopyrrolopyrrole pigments, thioindigo pigments, isoindolinone pigments, and quinophthalone pigments; dye lakes such as basic dye lakes and acidic dye lakes; nitro pigments; nitroso pigments; aniline black; and daylight fluorescent pigments. Examples of inorganic pigments include titanium oxide, iron oxide-based pigments, and carbon black-based pigments; [0058]),
the second ink containing a first water-soluble organic solvent (aqueous solvent; [0356]), and 
an SP value Ss of the first water-soluble organic solvent and an SP value SD of the fluorescent dye satisfying a relationship of the following formula (1): 
    PNG
    media_image1.png
    54
    293
    media_image1.png
    Greyscale

(The difference in solubility parameter (SP value) between the cleaning liquid and the photosensitive ink is .± 2(MPa1/2; [0007]).
With respect to claim 10, the Examiner draws particular attention to the Applicant that " Ito et al. does address florescent colorant, it teaches a laundry list of possible colorant; ([0058]). The format in which Ito et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Ito et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the coolant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Auslander et al. (# US 5681381) discloses an aqueous fluorescent inks are disclosed that fulfill United Sites Postal Service requirements for franking and/or automation compatibility, while being able to be used in an ink jet printer. The inks of this invention may be read by current United States Postal Service equipment. The inks are red fluorescent and waterfast, having improved print quality. The formulations are based on water, cosolvent and penetrant solutions of fluorescent toners. The cosolvents are low vapor pressure, polar solvents, and glycol ethers as penetrants (see Abstract).
(2) Murai et al. (# US 2019/0100669) discloses an ink jet printing ink includes a colorant selected from acid dyes and reactive dyes, an organic solvent, and water. The organic solvent has a solubility parameter value greater than or equal to 11 and less than or equal to 13.5. The organic solvent also has a viscosity, at 20° C., greater than or equal to 10 mPa.Math.s and less than or equal to 180 mPa.Math.s.(see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853